Gemini Ins. Co. v Golden Ins. Co. (2022 NY Slip Op 05199)





Gemini Ins. Co. v Golden Ins. Co.


2022 NY Slip Op 05199


Decided on September 20, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2022

Before: Gische, J.P., Webber, Singh, González, Pitt, JJ.


Index No. 656516/19 Appeal No. 16103 Case No. 2022-00060 

[*1]Gemini Insurance Company, Plaintiff-Respondent,
vGolden Insurance Company etc., Defendant-Appellant.



An appeal having been taken to this Court by the above-named defendant from an order of the Supreme Court, New York County (Andrea Masley, J.), entered on or about December 5, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated August 12, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: September 20, 2022